United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Scottsboro, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1369
Issued: September 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 4, 2015 appellant, through counsel, filed a timely appeal from a May 22, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on March 15, 2014.
FACTUAL HISTORY
On March 24, 2014 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 15, 2014 he sustained an injury to his upper right
arm. He described the cause of injury as possibly loading trays or closing the vehicle door.
1

5 U.S.C. § 8101 et seq.

Appellant stated that constant repetitive motion intensified the pain.2 He did not stop work at the
time of the alleged injury.
In a report dated March 17, 2014, Dr. Anthony Sims, a Board-certified family
practitioner, noted that appellant reported neck and shoulder pain with a gradual onset of
symptoms. Appellant reported that it was job related but “not being accident related.” By form
report (Form CA-20) dated March 18, 2014, Dr. Sims diagnosed back pain and cervicalgia. He
checked a box “yes” that the diagnosed conditions were “aggravated by job duties.” In a report
dated March 24, 2014, Dr. Sims again diagnosed back pain and cervicalgia.
Dr. Sims referred appellant to Dr. Curt Freudenberger, a Board-certified orthopedic
surgeon. In a report dated April 2, 2014, Dr. Freudenberger provided a history that appellant had
chronic neck pain 10 years earlier and had two cervical surgeries.3 He stated that appellant was
seen for neck pain with recent onset on March 15, 2014. The history states that on March 15,
2014 appellant “was working at a task that required a lot of twisting” and he had an acute onset
of right upper extremity pain, and pain in the right L4 distribution. Dr. Freudenberger provided
results on examination and discussed the results of diagnostic testing. He reported x-rays taken
that date showed fusions at C5-6 and C6-7, with advanced stenosis at C6-7. Dr. Freudenberger
also noted that thoracic spine x-rays showed degenerative changes, and lumbar x-rays showed
right L4-5 facet hypertrophy. He diagnosed cervical spondylosis, cervical neural foraminal
stenosis, lumbar spondylosis, and cervical radiculopathy. In the addendum statement,
Dr. Freudenberger stated that appellant reported a substantial increase in neck pain beginning
March 15, 2014. He indicated that appellant had pain radiating into both the right arm and right
leg, and appellant should continue physical therapy and work sedentary duty.
In a report dated April 21, 2014, Dr. Freudenberger provided results on examination and
indicated that a magnetic resonance imaging (MRI) scan showed C6-7 stenosis. He
recommended C6-7 surgery.
By letter dated July 11, 2014, OWCP requested additional factual and medical evidence
with respect to the claim. It asked appellant to provide a detailed description as to how the injury
occurred, and noted that it was not clear whether he was claiming a traumatic injury (from one
workday) or an occupational claim (more than one workday). In addition, appellant was advised
to submit medical evidence.
In an undated statement received on July 27, 2014, appellant stated that he had two prior
neck surgeries and these surgeries and subsequent treatment were related to constant repetitive
motion of his job duties, including, standing, walking, driving, twisting, reaching, and lifting. He
stated that on March 15, 2014 while delivering his route his usual neck and back pain increased
and progressed into his right arm and leg. Appellant indicated that he had returned to modified
2

The record indicates that appellant has filed additional claims for injury to his neck. Appellant filed a traumatic
injury claim for a neck injury on June 7, 2014. He filed an occupational disease claim (Form CA-2) dated
September 23, 2014 alleging that his job duties had contributed to a neck condition, including prior cervical disc
fusion surgeries.
3

The report was prepared by a physician assistant, but includes an addendum statement and signature by
Dr. Freudenberger.

2

work on April 3, 2014. According to appellant, he had another injury on June 7, 2014 when he
bent over a hamper and was struck in the forehead with a small parcel thrown by a coworker,
causing increased pain to the neck, shoulder and arm.4 Appellant stated that he had not worked
in over a month. He also asserted that the July 11, 2014 letter from OWCP did not include an
attached questionnaire regarding the injury.
Appellant submitted an August 7, 2014 report from Dr. Sims, stating that appellant was
treated on March 24 and May 5, 2014 for a neck injury on March 15, 2014. Dr. Sims stated that
appellant’s preexisting condition had been aggravated by job duties, with repetitive twisting,
lifting, and overhead work.
By decision dated August 14, 2014, OWCP denied the claim for compensation. It found
appellant had not submitted sufficient factual information to establish that an incident occurred
as alleged. In addition, OWCP found the medical evidence was insufficient.
Appellant, through counsel, requested a hearing before an OWCP hearing representative.
He submitted a September 22, 2014 report from Dr. Freudenberger, who stated that the date of
injury was March 15, 2014 and referred to his April 2, 2014 report. Counsel stated that appellant
had reported an increased pain radiating into the arms and the right arm radiculopathy was
consistent with C7 nerve root radiculopathy. On October 7, 2014 appellant submitted an undated
statement that again explained he had increased pain on March 15, 2014 while delivering mail.
He stated that the severity of the pain and the symptoms involving the right side of his body
prompted him to seek treatment on March 17, 2014.
A hearing was held on March 18, 2015. Appellant stated that he had been working for
the past nine months in a “temporary management job” at the employing establishment.
According to counsel, on March 15, 2014 appellant was assigned different duties that involved
more lifting and bending. He stated that it was not a specific incident but the “totality of that
day.” Appellant stated that he had to case two routes on March 15, 2014, and there was heavy
mail volume and parcel delivery.
With respect to additional medical evidence, appellant submitted reports dated March 16
and April 6, 2015 from Dr. Alan Elliot, a Board-certified internist, who indicated that appellant
was seen for evaluation of myalgias and arthralgias, related to muscle pain and spasms for the
prior 20 years.
By decision dated May 22, 2015, the hearing representative affirmed the denial of the
claim. He indicated that appellant had established an incident on March 15, 2014, but the
medical evidence was insufficient to establish the claim for compensation.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”5 The
4

As noted above, appellant filed a traumatic injury claim for injury on June 7, 2014.

5

5 U.S.C. § 8102(a).

3

phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”6 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.7 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury, and generally this can be established only by medical evidence.8
OWCP’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.9 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.10
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.11
ANALYSIS
In the present case, appellant submitted a traumatic injury claim alleging an injury on
March 15, 2014. The Board notes that, while appellant had referred to general job duties
performed over a long period, he also filed an occupational disease or illness claim on
September 23, 2014.12 That claim is not before the Board on this appeal. The claim in this case
is for a traumatic injury resulting from work duties performed on March 15, 2014.

6

Valerie C. Boward, 50 ECAB 126 (1998).

7

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

8

See John J. Carlone, 41 ECAB 354, 357 (1989).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c) (January 2013).

10

Id. at Chapter 2.805.3(d) (January 2013).

11

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

12

A traumatic injury is an injury caused by an incident or incidents within one workday or shift. 20 C.F.R.
§ 10.5(ee). An occupational disease or illness is a condition produced by the work environment over more than one
workday or shift. 20 C.F.R. § 10.5(q).

4

Appellant alleged that on March 15, 2014 he delivered mail and was engaged in activity
that including lifting, bending, and casing mail. He indicated that mail volume was heavy and he
had to case two routes. The hearing representative accepted that the alleged employment activity
occurred on March 15, 2014. The issue is whether there was sufficient medical evidence to
establish a diagnosed condition causally related to the employment activity.
The Board finds the evidence of record does not contain a rationalized medical opinion
on the issue presented. Appellant was treated by Dr. Sims on March 17, 2014 but he did not
provide an accurate history of the March 15, 2014 employment incident. Dr. Sims reported a
gradual onset of symptoms, and stated there was no accident involved. In the March 18, 2014
CA-20 form report, as well as the brief August 7, 2014 report, he referred to aggravation by job
duties. As noted, the occupational disease claim is not before the Board on this appeal.
In the April 2, 2014 report, Dr. Freudenberger provides a history of a lot of twisting on
March 15, 2014, without further explanation. He does not discuss the specific job duties alleged
by appellant, or otherwise provide a complete and accurate factual history. Moreover,
Dr. Freudenberger does not provide a rationalized medical opinion. He diagnosed cervical
spondylosis, cervical neural foraminal stenosis, lumbar spondylosis, and cervical radiculopathy
Dr. Freudenberger stated that appellant had increased symptoms on March 15, 2014, without
explaining how the job duties on March 15, 2014 contributed to a diagnosed condition. Medical
rationale is a medically sound explanation for the opinion offered.13 Dr. Freudenberger does not
provide a medically sound explanation on causal relationship between a diagnosed condition and
work incidents on March 15, 2014.
The September 22, 2014 report from Dr. Freudenberger refers to the April 2, 2014 report
without providing additional relevant evidence on the issue presented. Dr. Elliot did not provide
a complete history or a rationalized opinion on the relevant medical issue in his March 16 and
April 6, 2015 reports.
The Board finds that appellant did not meet his burden of proof in this case. The record
does not contain a medical report with a complete and accurate history and a medical opinion,
supported by sound medical reasoning, on causal relationship between a diagnosed condition and
the March 15, 2014 work incident.
On appeal, appellant’s counsel states that Dr. Freudenberger’s report is sufficient to
establish causal relationship. For the reasons discussed, the Board finds Dr. Freudenberger’s
reports are not sufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

13

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB
641 (1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound and logical).

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury in
the performance of duty on March 15, 2014.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 22, 2015 is affirmed.
Issued: September 8, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

